Weight, C. J.
We see no good reason for disturbing this decree. It is true, that a garnishee, as between the creditor and debtor, is an indifferent person. He owes the debt to some one, and should not be required to pay it but once, unless, indeed, he brings upon himself a double liability by his own negligence. The law will not protect a careless, negligent garnishee, any more than it will justify carelessness in any other party, or suitor; and especially •where such negligence may result to the injury of a bona fide creditor.
In this case, complainant states that ho did not know of .the existence of the judgment against him, in favor of respondents. And yet, he might have known it, by the use of the slightest diligence. He says that he supposed that the proceedings would be returned into the district court, and final action bo taken there, upon the answers made by him. . This was a mistake on his part, as to the law governing the case, and his ignorance in this respect, .cannot excuse him.
Appellant cites Hair et al. v. Lowe, 19 Ala., 224. The case is against him; says Daegan, C. J., in that case: “To entitle a party to relief in equity, against a1 judgment at law, when his defense could have been made in a court of law, he .must show two things: First: That his failure to make defense, was not attributable to his own omission, neglect, or default-, and Secondly: That his defense is good to the entire cause of action, or such part of it as he proposes by his bill to litigate. He must show that injustice has been done by the judgment at law, and this, without *176any fault or neglect on Ills part.” And see Story’s Eq. Jur., 887. The case referred to, was in chancery, by a garnishee, for a relief against a judgment at law. The relief was denied, for the reason, among others, that complainant; had failed, through negligence, to defend at law.
And to the same effect is Penny v. Martin, 4 Johns. Ch., 566, where it is said, that if there is neither accident nor mistake, misrepresentation nor fraud, chancery has no jurisdiction to afford relief, although the party has lost his remedy at law, through ignorance of a fact which he might have learned with due diligence and inquiry, or by bill of discovery. And see Vilas v. Jones, 1 Cons., 274; Hungerford v. Sigerson, 26 Howard, 156. In this last case, it is said, that “ where a party has failed to make a proper defense at law, through negligence, equity will not aid him. If by accident, or fraud, such a defense has been prevented, a court of equity may grant relief.”
We have said that complainant, by the use of the slightest diligence, might have known of the judgment of which he now complains, at the time he paid Yining. It is true, he was gone from the state for some time after answering. He left an agent here, however, and the justice rendering the judgment, states, that he informed this agent of it, Avithin a feAv days after its rendition. Not only so, but complainant knew that he liad been garnished at the suit of respondents, and had ansivered. It was his duty to ascertain Avliat order was made, if any, against him in that proceeding, before he paid Yining. If he had done this, and filed his bill, making the respondents and Yining parties, compelling them to interplead, and calling upon the court to determine to whom he should pay the money, he might have obtained relief. Under the proof made in this case, however, there is no sufficient ground for interfering with the judgment at law.
Decree affirmed.